Opinion issued August 20, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00886-CV
____________

JOHN F. CONNELL, Appellant

V.

STEVEN WAYNE FRONTIERA, Appellee




On Appeal from the 387th District Court
Fort Bend County, Texas
Trial Court Cause No. 03-CV-130995




MEMORANDUM OPINION
          On August 13, 2009, appellant, John F. Connell, filed a motion to dismiss his
appeal.  The motion indicates that it is unopposed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  See Tex. R. App.
P. 42.1(a)(1).  
          Any pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.